1    LISA C. GILINGER LAW OFFICES
     LISA GILINGER
2    635 N. Alisos Street
     Santa Barbara, California 93103-2557
3    Telephone Number: 805-568-5370
     Fax number: 805-568-5149
4    E-mail: lisa@lisagilinger.com
     Attorney for Plaintiff
5
     NICOLA T. HANNA
6
     United States Attorney
7    DAVID HARRIS
     Assistant United States Attorney
8    Chief, Civil Division
     CEDINA M. KIM
9    Assistant United States Attorney
     Senior Trial Attorney, Civil Division
10   AMANDA SCHAPEL
     Special Assistant United States Attorney
11
           Social Security Administration
12         160 Spear Street, Suite 800
           San Francisco, California 94105
13         Telephone: (415) 977-8983
           Facsimile: (415) 744-0134
14         E-Mail:     Amanda.Schapel@ssa.gov
     Attorneys for Defendant
15
                            UNITED STATES DISTRICT COURT,
16
                           CENTRAL DISTRICT OF CALIFORNIA
17
     SANDRA ROMERO,                             No. CV 18-3982 RAO
18          Plaintiff,
19   vs.                                       [Proposed] AWARD OF EAJA FEES

20   ANDREW SAUL, 1

21
     1
            Andrew Saul is now the Commissioner of Social Security and is automatically
22
     substituted as a party pursuant to Fed. R. Civ. P. 25(d). See 42 U.S.C. § 405(g) (action
23


                                               -1-
1    Commissioner of Social Security,

2               Defendant.

3
           "Based upon the parties’ Stipulation for Award of EAJA Fees, IT IS ORDERED
4    that fees and expenses in the amount of $3,800.00 as authorized by 28 U.S.C. § 2412,
5    and costs in the amount of $0 as authorized by 28 U.S.C. § 1920, be awarded subject to
6    the terms of the Stipulation."

7    DATE: July 26, 2019
                                                 ____________________________
8
                                                 HON. ROZELLA A. OLIVER
9
                                                 United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21
     survives regardless of any change in the person occupying the office of Commissioner
22
     of Social Security).
23


                                              -2-
